                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
CRH                                               271 Cadman Plaza East
F.#2017R01183                                     Brooklyn, New York 11201



                                                  August 25, 2020

By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Rasheedul Mowla
                     Docket No. 18-CR-487 (AMD)

Dear Judge Donnelly:

                The government writes to respectfully request permission to file an opposition
brief in response to the defendant’s motion to suppress that is longer than the 25-page limit
permitted by the Court’s individual practices. The government requests permission to file a
brief that is no longer than 30 pages. I have consulted with defense counsel, who do not
object to this request.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  United States Attorney

                                           By:          /s/
                                                  Craig Heeren
                                                  Josh Hafetz
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6290/6467

cc:    Defense Counsel (by ECF)
